Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgarella (US 6,053,469).

Regarding claim 1, Burgarella discloses a kinematic mount adjustment mechanism (Figs. 1A-3) comprising: 
a main body (base 14) having a mounting frame (case 30); 
a control frame (clamp 16); 
a first control screw (24) that contacts a main body surface (an arm 64 of Figs. 2 and 3) at an end of the first control screw (see Fig. 3); 
a second control screw (26) oriented orthogonally (see 24 and 26 in Fig. 3 are orthogonal to each other) to the first control screw (24) and that contacts a mounting frame surface (wall 72 as shown Fig. 3) at an end of the second control screw (see Fig. 3); 
wherein the mounting frame surface (wall 72) is orthogonal to the main body surface (arm 64, see Figs. 2 and 3); 
wherein the first control screw (24) couples with the control frame (16) by passing through a first screw harness (column 38) that is coupled with the control frame (16); and 
wherein the second control screw (26) couples with the control frame (16) by passing through a second screw harness (hole on wall 72) that is also coupled with the control frame (16).

Regarding claim 2, the adjustment mechanism of claim 1, wherein the control frame is configured to couple with a kinematic mount (column 2, lines 1-12).

Regarding claim 3, the adjustment mechanism of claim 1, wherein the first and second screw harnesses include internal threading (internal threadings are inherently disclosed in the harnesses in order to accommodate the shapes of first and second control screws 24 and 26).

Regarding claims 4 and 10, the adjustment mechanism of claim 1, further comprising a first spring and a second spring, wherein the first spring (spring 44) pulls the control frame (16) toward the main body (14) and wherein the second spring (spring 74) pulls the control frame (16) toward a second spring mount (30) that is affixed to the main body (14).

Regarding claim 5, the adjustment mechanism of claim 4, wherein the first spring is oriented to affect movement caused by turning the first control screw (column 2, lines 20-27).

Regarding claim 6, the adjustment mechanism of claim 4, wherein the second spring is oriented to affect movement caused by turning the second control screw (column 2, lines 47-55).

Regarding claim 7, the adjustment mechanism of claim 1, wherein the main body surface comprises an elongated divot for the end of the first control screw (24) to move within upon turning the second control screw (26, see Fig. 3).

Regarding claim 8, the adjustment mechanism of claim 1, wherein the mounting frame surface comprises an elongated divot for the end of the second control screw (26) to move within upon turning the first control screw (24, see Fig. 3).

Regarding claim 9, the adjustment mechanism of claim 1, wherein the first screw harness (column 38) is moveably coupled with the control frame (see column 2, lines 1-13).

Regarding claim 11, the adjustment mechanism of claim 1, wherein the control frame is configured to couple with a kinematic mount (column 2, lines 1-12).

Regarding claim 12, the adjustment mechanism of claim 1, wherein the first and second screw harnesses include internal threading (internal threadings are inherently disclosed in the harnesses in order to accommodate the shapes of first and second control screws 24 and 26).

Regarding claim 13, the adjustment mechanism of claim 1, wherein the main body surface comprises an elongated divot for the end of the first control screw (24) to move within upon turning the second control screw (26, see Fig. 3).

Regarding claim 14, the adjustment mechanism of claim 1, wherein the mounting frame surface comprises an elongated divot for the end of the second control screw (26) to move within upon turning the first control screw (24, see Fig. 3).

Regarding claim 15, the adjustment mechanism of claim 1, wherein the first screw harness (column 38) is moveably coupled with the control frame (see column 2, lines 1-13).

Regarding claim 16, the adjustment mechanism of claim 10, further comprising a countersunk cutout (indentation 20) to the main body (14) to facilitate mounting the main body to a surface (support 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/13/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872